Citation Nr: 1445094	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for gastroesophogeal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1995 to October 2001.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case in January 2014 to obtain treatment records and to get the Veteran a recent VA examination for his GERD.  The Board finds that the development requested in the January 2014 has been accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The Board notes that the Veteran's claim for sleep apnea was granted with an evaluation of 50 percent in a June 2014 rating decision.  Therefore this issue is not before the Board.  


FINDING OF FACT

For the entire rating period, the Veteran's gastrointestinal disability has been manifested by infrequent epigastric distress or dyspepsia and it has not been shown to be productive of considerable impairment of health. 


CONCLUSION OF LAW

For the entire rating period, the criteria for an evaluation in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded a VA examination in May 2014 to address his service-connected gastrointestinal disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices. The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  Additionally, that the Veteran was scheduled for a Board hearing, but he failed to appear, and has not provided any good cause for his absence.  As such, his hearing request is considered withdrawn.

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

The Veteran filed a claim for an increase in his 10 percent evaluation for GERD in December 2009.  In a February 2010 rating decision the RO denied his increase, and the Veteran appealed the decision.  In January 2014 the Board remanded the Veteran's claim for a VA examination to determine the current severity of his GERD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed, the Board finds that symptoms related to the Veteran's gastrointestinal disability have not changed in severity over the course of the appeal to warrant a staged rating. 

The Veteran is in receipt of a 10 percent evaluation for gastroesophageal reflux disease under Diagnostic Code 7346.  38 C.F.R. § 4.114; see also 38 C.F.R. § 4.27.  

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned when it causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's GERD has been manifested by infrequent epigastric distress but is not, and has not been, productive of considerable impairment of health. 

For the purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

As will be discussed, having reviewed the evidence of record, the Board concludes that a higher rating is not warranted under Diagnostic Code 7346, for any distinct time during the rating period on appeal.  Specifically, during this time, the Veteran's GERD with hiatal hernia has been manifested by infrequent epigastric distress but has not been productive of considerable impairment of health.  The evidence of record, lay and medical, shows that the Veteran has mostly experienced symptoms of infrequent epigastric distress.  As such, the Board finds that the criteria for a higher 30 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated for any portion of the rating period as the Veteran's gastrointestinal disability is not shown to be productive of considerable impairment of health at any time during the course of the appeal.  See 38 C.F.R. § 4.114.  

The Board has considered other potentially applicable Diagnostic Codes in the schedule for rating the digestive system, including Diagnostic Codes 7203 and 7204, but finds that Diagnostic Code 7346 most comprehensively describes the Veteran's reported symptomatology.

As noted, the Veteran filed a claim for an increase in his 10 percent evaluation for GERD that was received in December 2009.  However, while the Veteran has sought a higher rating, disagreed with the denial of a higher rating, and perfected an appeal to the Board, the Veteran has not actually articulated in any statements such as his claim, notice of disagreement, or substantive appeal, why he believes a higher rating is warranted, or chronicled what symptoms he is experiencing as a result of his service connected GERD.

In conjunction with his claim, the Veteran did submit several private treatment records, but they were generally dated more than a year prior to the date his claim was received or were not applicable to the disability on appeal. 

In January 2010, the Veteran was provided with a VA examination.  It was noted that the Veteran had GERD/hiatal hernia.  The Veteran reported moderate difficulty swallowing solids, severe burning sensation in his abdomen, moderate pain in his breastbone, and severe arm pain (which it was noted referred to an episode of left arm pain in 2008, i.e. before the appeal commenced).  The Veteran also stated that he experienced reflux when missing his medication, experienced regurgitation approximately once every six months, and experienced nausea and vomiting approximately 1-2 times per month.  The Veteran was noted to be taking Prilosec twice a day which was working without any side effects.  The doctor found the Veteran to be well-nourished, well-developed, and in no acute distress.  There was no evidence of any weight loss or gain and no signs of any anemia.  A CBC was normal.

While the Veteran did complain of some symptoms at this examination, the fact remains that there was no suggestion that the symptoms were productive of considerable impairment of health.  The Veteran was found to be well-nourished, well-developed, and in no acute distress.  His CBC was normal, and there was no evidence of any weight loss or gain and no signs of any anemia.  The Veteran also did not describe any specific impairment of health.

VA treatment records likewise fail to show such limitations.  Hundreds of pages of VA treatment records are of record from the period on appeal, but a review of them shows at most limited treatment of GERD.  The records simply fail to show that the Veteran's service connected GERD is productive of considerable impairment of health.  In October 2012, the Veteran acknowledged needing to lose weight and exercise more; in March 2013, he was found to be well nourished, well-developed, and in no physical distress; and in December 2013, the Veteran's heartburn was noted to be controlled and his GERD was found to be stable by a medical professional.  As such, the VA treatment records did not show or even suggest that an increased rating was warranted as they at most showed limited symptoms from the Veteran's GERD. 

While the treatment records did not support a higher rating, the Board determined in January 2014 that an additional examination should be provided to ensure that the Veteran's service connected condition had not worsened.

In May 2014 the Veteran was afforded a second VA examination where it was noted that the prescribed Pantoprazole relieved his heartburn and regurgitation.  The examiner found that the Veteran's current symptoms of GERD were infrequent epigastric distress with no symptoms of dysphagia, pyrosis, or regurgitation.  The examiner added that the Veteran's esophageal condition did not impact his ability to work, noting that he worked 40 hours per week.  As such, once again, this piece of evidence fails to suggest considerable impairment of health.  Specifically, the Veteran was found to be adequately nourished on physical examination, and the examiner noted that his GERD did not have any functional impact on his ability to work. 

As described, the Board finds that the evidence of record does not show that the Veteran's disability has not resulted in considerable impairment of health at any time during the rating period.  

The Board acknowledges that the Veteran is competent to report symptoms that are capable of lay observation, which would include the symptoms of GERD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not provided any real description of his symptomatology, aside from what he has reported to medical professionals.  The Board presumes that the Veteran believes that his symptoms are worse by virtue of filing a claim for an increased rating.  However, he has not specifically explained how they are worse, and the multiple VA examination reports and the numerous VA treatment records fail to show worsening sufficient to warrant a higher rating.
 
The Veteran has mentioned some symptoms at his examinations, but they are generally noted to be well-controlled.  Moreover, as noted, the symptoms are simply not shown to cause considerable impairment of health which is required for a higher rating.  It is not disputed that the Veteran experiences some symptoms, but it is for that reason that a 10 percent rating is assigned.  If he had no symptoms, there would be no basis for a compensable rating.  

The Board acknowledges that entitlement to a higher rating may not be denied on the basis of relief provided by medication where such effects were not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, here, the fact remains that the Veteran's GERD is not found to have any impact on his employment, he is well-nourished, well-developed and has not been found to be in any physical distress as a result of his GERD.  As such, the Board simply finds that the GERD is not shown to cause considerable impairment of health.
 
With respect to a staged rating, in this case, the medical evidence does not show that the Veteran's service-connected GERD has changed in severity appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of an evaluation in excess of 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the May 2014 VA examination report indicates that the Veteran's GERD symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating in excess of 10 percent for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

For these reasons, the Board finds that the weight of the evidence does not establish considerable impairment of health due to the service-connected gastrointestinal disability, and for these reasons, a higher 30 percent schedular rating is not warranted under Diagnostic Code 7346.  See 38 C.F.R. § 4.114. 

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the evidence of record suggests that his GERD has precluded his ability to obtain or maintain substantially gainful employment.  In fact, at his recent examination, it was noted that the GERD had no impact on his ability to work and that the Veteran was fully employed.  As such, the issue of TDIU has not been raised.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's gastrointestinal disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7203, 7204, and 7346, specifically provide for disability ratings for GERD with hiatal hernia based on symptoms which include moderate stricture or spasm, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 10 percent rating under Diagnostic Code 7346 was granted based on recognition of the Veteran's symptomatic disability characterized by epigastric distress, pyrosis and dysphagia.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

Moreover, because the assigned Diagnostic Code requires the Board to consider whether the Veteran's symptoms cause impairment of his health, the Board is essentially tasked with considering of all of the Veteran's GERD related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the gastroesophageal reflux disease with hiatal hernia and esophageal spasm, and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's gastrointestinal disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for GERD in excess of 10 percent is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


